  Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 1 of 17 PageID #:1375




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTIRCT OF ILLINIOS
                            EASTERN DIVISION

 ARTURO DeLEON-REYES,                          )
                                               )
            Plaintiff,                         )   1:18 Civ. 1028
                                               )
            v.                                 )   Hon. Andrea R. Wood
                                               )   District Judge
 REYNALDO GUEVARA, et al.,                     )
                                               )   Magistrate Sunil R. Harjani
            Defendants.                        )
                                               )

 GABRIEL SOLACHE,                              )
                                               )
            Plaintiff,                         )   1:18 Civ. 2312
                                               )
            v.                                 )   Hon. Andrea R. Wood
                                               )   District Judge
 CITY OF CHICAGO, et al.,                      )
                                               )   Magistrate Sunil R. Harjani
            Defendants.                        )
                                               )

 PARTIES’ JOINT STATUS REPORT REGARDING MONELL DISCOVERY

      Pursuant to the Court’s April 30, 2019 Order (Dkt. 101), the Court instructed

the parties to meet and confer regarding the scope and phasing of Monell discovery,

and to provide a joint status report by today’s date. The parties have conferred,

reached agreement on some issues and not others, and jointly submit the following

update.

                         Monell Discovery In Four Cases

      The parties have conferred about the scope of Monell discovery across four

cases: these two cases consolidated for discovery, plus Sierra v. City of Chicago,


                                           1
      Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 2 of 17 PageID #:1376




Case No. 18 Civ. 3029, and Gomez v. City of Chicago, Case No. 18 Civ. 3335. All four

cases are alleged wrongful conviction cases alleging that Defendant Guevara and

others violated their constitutional rights by, among other things, coercing their

false convictions, manipulating witnesses and fabricating evidence, and suppressing

exculpatory information. 1 In all four cases, Plaintiffs allege that the City

maintained unconstitutional policies and practices that caused their wrongful

convictions, the City’s motion to bifurcate those claims were denied, and Monell

discovery has been ordered to proceed. The underlying investigations in the four

cases occurred in the following years: Sierra - 1995; Gomez - 1997; Reyes & Solache -

1998. The scope of Monell discovery discussed below applies to all four cases. 2

          The parties have discussed the production of two broad categories of

documents: (1) other Area 5 homicide files, and (2) Complaint Register files (“CR

files”) reflecting the investigation and disposition of allegations of officer

misconduct. With regard to the timeframe for production of these two categories of

records, the parties have agreed on the period from 1992 through 1998.

                       Category 1: Homicide Investigative Files

          For homicide investigative files, the parties have agreed that the City will

produce Area 5 homicide investigative files from 1992 through 1998. The parties

disagree about one aspect of this production: whether the City will produce all Area

1 Sierra does not have a coerced confession claim.
2 2In the course of the Parties’ discussions, the City did agree that if an agreement is
reached between the Parties, the agreement would apply to all four of the cases.
Agreement has not been reached. Accordingly, there is currently no agreement that applies
to all of the cases other than the relevant time period.


                                              2
  Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 3 of 17 PageID #:1377




5 homicide investigative files from that time period, or whether it will produce only

those homicide investigative files for which a corresponding Cook County State’s

Attorney’s Office (“CCSAO”) file can be found.

Plaintiff’s Position:

       Plaintiffs intend to use the homicide files to prove that the City maintained a

number of unconstitutional policies and practices. Among them, that the City

concealed exculpatory information in secret “street files” (jury found Monell liability

on this theory in Fields v. City of Chicago and Rivera v. City of Chicago), conducted

unduly suggestive lineups, falsely reported the results of lineups in which the

suspect was not selected, coerced confessions from suspects, and threatened and

manipulated witnesses into implicating suspects.

       As an initial matter, the City argues below that Plaintiffs have not

demonstrated evidence suppression in these cases so as to warrant discovery of

homicide investigative files. First, the City has already agreed to the production of

Area 5 homicide investigative files from 1992-1998; the issue is simply whether the

production should be limited to such files for which there is a corresponding CCSAO

file. Second, the City has already made this argument and lost it in its motion to

bifurcate; the City is indirectly asking this Court to overrule the finding of the

District Judge, which it should decline to do. Plaintiffs’ street files theory is alive

and well in all four cases, the City did not seek to dismiss it in any of the four cases,

and instead the District Court in all four cases has ordered discovery on that theory

to proceed.


                                            3
  Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 4 of 17 PageID #:1378




      Third, Plaintiff has identified suppressed evidence in this case, and the City

has never challenged Plaintiffs’ interrogatory responses on that issue. Examples of

suppressed evidence that Plaintiffs allege in this case include suppressed crime

scene photos that undermine the fabricated confessions the Defendants coerced

from Plaintiffs; suppressed notes of interviews with witnesses including Alfredo

Aranda, Leobardo Mejia, and others; and information about vehicles that the police

suspected may have been involved in the crime and pointed to alternate suspects.

The City’s position is no surprise—it also denied the suppression of evidence in

Fields and Rivera despite overwhelming evidence to the contrary, and has

consistently maintained that the street files claim is meritless despite denials of

summary judgment and jury findings to the contrary. Discovery on this claim

should proceed, and the focus should be on the actual dispute at issue: whether the

production of homicide investigative files should be limited to those for which there

is a corresponding CCSAO file.

On that issue, the City’s desire to limit the production of homicide files to those for

which there is a corresponding State’s Attorney’s Office file is premised on the

assumption that the homicide files are relevant only to Plaintiff’s “street files”

claim. But as set forth above, that is not the case. And for that reason alone, the

City’s desire to limit the production of homicide files to those for which there is a

CCSAO file should be rejected. Only some of the many homicide files will contain

lineups; only some will contain coerced confessions; and only some will contain

evidence of manipulated witnesses. Plaintiff needs the full set of homicide files in


                                           4
    Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 5 of 17 PageID #:1379




order to obtain enough of the types of incidents of each type necessary to prove a

widespread practice. 3       Even focusing on only the street files claim, the City’s

attempt to limit the homicide files should be denied. To provide a bit of context,

Fields and Rivera involved nearly all of the same counsel in this case. In both cases,

the production of homicide files was not limited in the way the City seeks here. The

plaintiffs presented evidence at trial in both cases based on a set of homicide files

that was not limited to files with corresponding CCSAO files. The plaintiffs

presented evidence that the Chicago Police Department kept multiple, parallel files

associated with a single homicide case, but lacked a cohesive system for ensuring

that the information in all of those places was disclosed to criminal defendants; that

information that should have been included in official police reports was instead

buried in police notes; that many of those police notes were not shared with

criminal defendants or their counsel; and that the policies CPD put in place to

purportedly prevent the suppression of exculpatory information in its parallel files

were consistently flouted, such that the policies were all but non-existent. None of

3  The City claims it did not know Plaintiffs intended to use the homicide files to prove
theories other than the street files claim, but Plaintiffs expressly identified these other
theories in emails to Defendants regarding Monell discovery, stating as follows: “With
regard to Monell discovery on Plaintiff's claims related to street files, and a pattern and
practice of coercing confessions, fabricating evidence, including manipulating witnesses in
lineup procedures, we request the production of other Area 5 homicide files in the period
leading up to the 1997 homicide investigation in this case [Gomez]. In other words, the
production of the same type of records produced in a case recently litigated by our
firms, Rivera v. City of Chicago.” This language was sent in Sierra and Gomez, and became
part of the parties’ consolidated conferral across all four cases. The City also claims it does
not know how Plaintiff intends to use these documents to prove his other claims, but that is
hard to believe. By way of example, Plaintiff used exactly such records to prove one of these
theories in Rivera: that the City manipulated the results of lineups in which the suspect
was not selected.e


                                               5
  Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 6 of 17 PageID #:1380




these theories require the production of CCSAO files, and all of the theories were

developed and proven without such files.

      In stating its position below, the City spends much time re-litigating Fields

and Rivera, two cases that unequivocally resulted in Monell verdicts on Plaintiffs’

street files claim. And contrary to the City’s revisionist framing below of those

cases, the claim in both of those cases was based on much more than a comparison

of police files to public defender or CCSAO files. The police practices expert in those

cases, Michael Brasfield, explained the history of CPD’s street files problem dating

back to 1981, the policies put in place to purportedly fix the problem, the

deficiencies in those policies on their face, and then as a practical matter reviewed

hundreds of CPD homicide investigative files to see how those policies operated in

practice. He found that nearly 100% of CPD homicide investigative files contained

evidence that the policies put in place to fix the problem were not being followed, for

example by failing to use CPD-mandated forms to take notes and share information

on case developments, by failing to put all pertinent information into official police

reports, by failing to contemporaneously log all investigative documents created in

inventories required to be shared with criminal defendants, etc. See Exhibit A

(Brasfield Expert Report in Rivera, at 30-72). None of these conclusions required a

comparison of the homicide investigative files to any other files; what they required

was a sufficient quantity of files to conduct the comparison. Plaintiffs do not intend

to re-litigate the street files claims in Fields and Rivera here, but merely to clarify

that the City’s position that the claims were based on only a comparison of street


                                            6
  Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 7 of 17 PageID #:1381




files to public defender and CCSAO files is flat wrong.

      What is true is that the City’s defense of the street files claim in both cases

was to focus instead on whether material in the police files could be found in the

CCSAO’s files, arguing that if the material turned up in the CCSAO files, it could

not constitute a Brady violation. To prove that defense, the City requested CCSAO

files corresponding to the homicide files in Rivera and Fields—there were

corresponding files in some cases but not all—and focused on those. Ultimately, it

did not prevail by relying on those files.

      The City’s request, then, is to limit the production of homicide files to

comport with its defense of just one of Plaintiff’s Monell theories. But discovery

should not be tailored to the City’s defense, and to do so would be unfair to

plaintiffs, who should be given the opportunity to both address the City’s defense

and also prove their claims in the additional ways they seek. For this reason, the

City’s limitation to homicide files for which a corresponding CCSAO file can be

found should be rejected.

Defendants’ Position:

      As an initial matter, the City understood this Court’s request for a joint

status report as a request by the Court for the Parties to confer and propose a

discovery plan detailing the scope and timing of Monell discovery. When Plaintiffs

provided the City with their first draft (at approximately 2:30 p.m. on the date of

this filing) it became apparent to the City that Plaintiffs intended to include legal

arguments in the filing necessitating the City to respond in kind. Upon receipt of


                                             7
    Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 8 of 17 PageID #:1382




the City’s draft, Plaintiffs then incorporated additional arguments to respond to the

City’s rebuttal points. The City did not receive Plaintiffs revisions until 8:30 p.m.

leaving the City with no time to address Plaintiffs’ revisions in a concise and

reasonable matter for the Court. Accordingly, the City will address only a few of

Plaintiffs just added arguments and reserve the rest for the scheduled status on

May 28. 4 First, the City’s agreement to the production of Investigative homicide

files for the agreed upon time frame does not in any way change the City’s position

that the most efficient way to handle the discovery, and consistent with Judge’s

Wood’s ruling when she denied bifurcation, is to stagger it so that the Monell

discovery can be tethered to the underlying claims. Plaintiffs have not identified a

single document in this case that they claim were withheld from them. By contrast,

in both Fields and Rivera, plaintiffs identified specific documents that they claimed

were withheld. To be sure, Defendants denied that the documents were withheld

and/or that they constituted Brady material but, at least, in those cases, plaintiffs

identified specific documents that they claimed constituted withheld Brady

material. Moreover, there has been no agreement reached on any of the other cases.

Finally, Plaintiffs’ footnote 3 is an inaccurate and, in any event, still does not

explain how unrelated investigative homicide files will support any of the

articulated Monell claims. The City’s response to Plaintiffs’ first draft is set forth


4 Plaintiffs are disappointed in the City’s decision to include this one-sided timeline.
Plaintiffs will not waste additional space arguing over side issues; but needless to say
Plaintiffs could air grievances over the City’s conduct during the parties’ conferral, but will
instead focus on the issues in dispute.


                                               8
     Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 9 of 17 PageID #:1383




below. While City and Plaintiffs’ counsel have conferred on all four cases listed

above, in the City’s view, the discovery issues are not identical because the Monell

claims are dependent on the facts of each case. Further, based on past experience,

the City expects these claims to morph and change as discovery progresses. This

makes agreeing to certain parameters in discovery particularly difficult.

Nevertheless, based on Plaintiffs’ reference to the Fields and Rivera cases, the City

assumes Plaintiffs, at least, intend to pursue the same “street files” claim that the

plaintiffs did in those cases did. 5 Not surprisingly, there are hundreds of pages of

briefing on the issue in those cases, which would be impossible to synthesize here.

Yet, the following provides some background that may be helpful in analyzing the

issues.

         First, contrary to Plaintiffs’ assertion the Fields and Rivera plaintiffs did not

pursue a theory that the City concealed information in “secret street files”. Much

different, the plaintiffs in those cases pursued a theory of underproduction of police

reports. They attempted to do this by comparing the police reports and records in

CPD investigative files to the police reports and records in the corresponding

criminal defense attorneys’ files. The plaintiffs made no effort to determine or

establish that the thirty-year old criminal defense attorneys’ files were intact or

included all the records they once did at the time of trial, but, instead, argued that

if a single piece of paper existed in the CPD investigative file, but not the defense

attorney’s file, that was evidence that the City’s Brady-compliance policies were

5   The plaintiffs in Fields and Rivera were also represented by Loevy & Loevy.


                                               9
 Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 10 of 17 PageID #:1384




deficient. In both cases, the plaintiffs’ evidence to support this claim consisted of

the testimony of one expert, who simply compared the set of investigative files to

defense attorneys’ files to determine what was “missing” and therefore, alleged to be

withheld in violation of Brady. In his review, however, the expert found that

documents from the investigative file were produced to the criminal defendants,

necessarily eviscerating the allegation that the investigative files were “secret”.

Further, the expert did not conduct an analysis of the exculpatory value any

particular document or record in a particular case. In fact, in many of the cases, the

alleged “missing” report were often either meaningless, records created by the Cook

County State’s Attorney’s Office (CCSAO), or were redundant of other information

in the files. Even more, despite the fact that the Brady obligations of police officers

are discharged once the alleged exculpatory evidence is provided to the prosecutor,

see Harris v. Kuba, 486 F.3d 1010, 1014 (7th Cir. 2007) (police duty to disclose

exculpatory evidence discharged if evidence disclosed to prosecution), the plaintiffs

in Fields and Rivera did not analyze whether the alleged “missing” documents could

be found in the CCSAO files.

      Naturally, the City’s Brady-compliance policies with respect to police reports

and records are not relevant unless and until Plaintiffs can prove that at least some

document was withheld from them, and that the information contained in that

document amounted to material exculpatory or impeaching evidence. To that end,

Defendant Officers issued written discovery to Plaintiffs asking what material,

exculpatory evidence they allegedly withheld from Plaintiffs. Plaintiffs objected to


                                           10
 Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 11 of 17 PageID #:1385




that request on the grounds that the request was (1) premature, (2) Plaintiffs could

not answer until all police records were produced, (3) referred Defendants to the

allegations in their complaint, and then stated that Defendant Officers (1)

destroyed crime scene photos, and (2) suppressed notes, memo, and other evidence

in secret files. The City is unaware of any “secret file” in which Defendant Officers

allegedly suppressed exculpatory evidence, and, as to the scene photos, it is not

possible for the City to produce evidence Defendant Officers allegedly destroyed.

Despite being in possession of the Soto homicide investigative file since September

of last year, Plaintiffs have not identified a single document that was not produced

to them. Added to that, both Plaintiffs were represented by the Cook County Public

Defender, and that office cannot find its file for Plaintiff Reyes, making it

particularly difficult for him to prove any specific document or record was withheld

from him.

      If Plaintiffs cannot even identify what documents were allegedly withheld

from them, then a massive production of other investigative files seems purposeless.

At a minimum, and consistent with Judge Wood’s suggestions to stagger Monell

discovery, the parties should conduct discovery on what documents were allegedly

withheld from Plaintiffs in this case before endeavoring to conduct a labor-intensive

file comparison in unrelated cases.

      Plaintiffs’ position regarding the scope of production of investigative files is

also ill-informed. As explained, CPD’s duty to disclose exculpatory evidence is

discharged if that evidence is provided to the prosecutor. The City’s experience in


                                           11
 Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 12 of 17 PageID #:1386




Fields and Rivera is that given the age of these files, the CCSAO will likely not be

able to find many of its files from the time period the parties have chosen. If the

CCSAO file cannot be found in a particular case, then there is no way Plaintiffs can

prove that CPD is at fault for the failure to produce any document. Limiting the

production to only those cases where there is a corresponding CCSAO file is not

conforming to the City’s defenses, as Plaintiff suggests. Rather, it is confining the

discovery to the true issues in the case. And, Plaintiffs are misleading when they

state that the production of investigative files in Rivera and Fields was not limited

in the way the City suggests doing so here. That was not an option in either case.

In both cases, the files were selected for production on a completely different basis;

in Rivera, they were selected for a different discovery issue pertaining to lineups,

and, in Fields, they were selected because the files were not stored in CPD’s

warehouse.

      As to the other Monell claims Plaintiff intends to prove with a cache of

investigative files, the City does not know what those claims are, and Plaintiff does

not explain them here. It has been the City’s understanding that Plaintiff intends

to use the investigative files to prove their alleged “street file” claims. It appears

from the above that Plaintiffs may attempt to prove that every act of alleged

misconduct on the part of Defendant Officers was the result of a City policy, such as

coercing confessions and manipulating witnesses. If that is the case, then Plaintiff

has made no effort to explain how or why a set of random investigative files will

provide evidence to establish any of those theories. If they are at all probative,


                                           12
 Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 13 of 17 PageID #:1387




certainly they will not be less so if confined to cases where there is a corresponding

CCSAO file.

                        Category 2: Complaint Register Files

       For CR files, the parties have agreed that the City will identify officers who

worked as Area 5 homicide detectives in the period from 1992 through 1998, and

then produce all of their CR files for that time period. The parties disagree on one

point, however: the City’s position is that it will only produce the CR files that meet

this criteria for every fifth officer; Plaintiff is amenable to a limitation to every

2nd/3rd/4th/5th detective, so long as the City will stipulate that the resulting sample is

representative for purposes of reaching conclusions in this case. The City has

refused to enter into any stipulation.

Plaintiff’s Position:

       Plaintiffs’ overall position is very simple: they are willing to agree to

limitations on the production of CR files, so long as Plaintiff’s agreement to

limitations is not used against Plaintiff later on. So, for example, it would be unfair

to limit Plaintiffs to every fifth officer, and then turn around at summary judgment

or trial and argue that the total number of CR files Plaintiff reviewed was too small,

or that the use of every 5th officer somehow renders unrepresentative the sample

from which Plaintiffs reached conclusions. To be clear, Plaintiffs are willing to put

in the work to review all of the CR files for the agreed time period. The City does

not dispute the relevance of such records; it merely seeks to reduce its burden by

producing less than the set of relevant records. The City should not be permitted to


                                            13
 Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 14 of 17 PageID #:1388




reduce its burden by opening Plaintiffs up to a Daubert or other evidentiary

challenge of their own making.

      Plaintiff’s position is that so long as the City will not agree to any stipulation,

it should produce all CR files for the agreed time period. If it will agree to a

stipulation—which it thus far has said it will not do—the determination of whether

the limitations will be to every 2nd, 3rd, 4th or 5th, should be resolved once the

universe of Area 5 homicide detectives is determined, so that a sufficient number of

records can be ensured.

      Finally, as to phasing, Plaintiffs’ position is that all discovery should be

completed in four months, and the discovery of the categories of documents

discussed above should proceed immediately, while fact discovery on the underlying

claims proceeds in parallel. Indeed, the production of Monell documents in Sierra

and Gomez, covering the period through 1997, has already been ordered and is to

proceed. There is no reason to artificially hold up the production of documents in

Reyes and Solache. However, Plaintiffs propose that oral discovery such as 30(b)(6)

depositions could be phased to occur toward the latter end of the discovery schedule.

Defendants’ Position:

      As to the production of CR files, to be clear, the list that the City will

generate identifying detectives who passed through Area 5 during the agreed upon

time frame may not include every detective so assigned. Additionally, Plaintiffs

have not articulated why the City’s proposal to identify every fifth detective from

the list leaves them vulnerable to a Daubert challenge without a stipulation.


                                            14
    Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 15 of 17 PageID #:1389




Plaintiffs’ counsel are extremely experienced civil rights litigators with many years

of experience. They are certainly competent enough to identify a sample size

sufficient for whatever it is they hope to prove. The City cannot be handcuffed into

accepting a stipulation just to limit a discovery request that in the City’s view is not

proportional to the needs of the case. This is especially true considering the City

does not know what Plaintiffs intend to prove or how Plaintiffs will use the evidence

the City would be producing. Rather, Plaintiffs should know what they intend to

prove, and if the CR files they request are sufficient to establish that claim, then

there is no need for a stipulation.

        Finally, as to the length of time the parties expect they will need to complete

Monell discovery, Plaintiffs indicated to the City, that they expect all discovery,

including Monell, can be completed in four months. 6 The City’s position is that is

impossible. As a simple matter, it will take considerable time to locate, produce,

and review the hundreds of files Plaintiffs request. On top of that, the City is

currently unsure of what the contours of Plaintiffs’ Monell claims are. Regardless,

considering Plaintiffs likely intend to proceed by way of an alleged widespread

practice theory of constitutional violations of some sort, the City will likely need to

conduct mini-discovery investigations into the allegations of each of those cases.

The City anticipates that at least twelve months is needed to complete Monell

discovery. If, however, the Court agrees to stagger the homicide files discovery, and


6All Defendants agree that fact discovery without Monell cannot be conducted in four
months’ time, let alone Monell discovery.


                                            15
 Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 16 of 17 PageID #:1390




if Plaintiffs cannot establish that any document were withheld from them, the City

intends to file a motion to explain why this Court should not allow the discovery at

all, which would naturally shorten the amount of time necessary. Finally, Plaintiffs

representation that “the production of Monell documents in Sierra and Gomez,

covering the period through 1997, has already been ordered and is to proceed” is flat

out false. Magistrate Judge Weisman is managing the discovery in Sierra and the

Parties are still litigating confidentiality order issues in that case and haven’t even

begun to discuss Monell discovery. Similarly, in Gomez, Judge Kocoras has issued

no orders related to Monell.

Dated: May 24, 2019

Respectfully submitted,


/s/ Anand Swaminathan                        s/ Jan Susler______________
Jon Loevy                                    Jan Susler
Anand Swaminathan                            John L. Stainthorp
Steven Art                                   Ben H. Elson
Sean Starr                                   People’s Law Office
Loevy & Loevy                                1180 N. Milwaukee, 3rd floor
311 N. Aberdeen, 3rd floor                   Chicago, IL 60642
Chicago, IL 60607                            Attorneys for Gabriel Solache
Attorneys for Arturo Reyes

s/ Eileen Rosen____________                  s/ Thomas Leinenweber______
Eileen E. Rosen                              Thomas M. Leinenweber
Catherine M. Barber                          James V. Daffada
Stacy Benjamin                               Kevin E. Zibolski
Theresa Carney                               Leinenweber Baroni & Daffada LLC
Rock Fusco & Connelly LLC                    120 N. LaSalle St., Suite 2000
321 N. Clark St., Suite 2200                 Chicago, IL 60602
Chicago, IL 60654                            Attorneys for Individual Chicago Police
Attorneys for Defendant City of Chicago      Defendant Guevara



                                           16
 Case: 1:18-cv-01028 Document #: 178 Filed: 05/24/19 Page 17 of 17 PageID #:1391




s/ Caroline Golden__________               s/ Daniel Noland____________
James G. Sotos                             Daniel M. Noland
Caroline P. Golden                         Paul A. Michalick
Josh M. Engquist                           311 S Wacker Drive, Suite 5200
Joseph M. Polick                           Chicago IL 60606
Sotos Law Firm                             Attorney for Individual Prosecutor
550 E. Devon, Suite 150                    Defendant Navarro
Itasca, IL 60143
Attorneys for Individual Chicago Police
Defendants Halverson, Dickinson,
Rutherford, Stankus, Naujokas, Harvey,
Trevino, Mingey, and Biebel




                                          17
